            Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 1 of 9




 1   Daniel R. Watkins
     Nevada State Bar No. 11881
 2   DW@wl-llp.com
     Joseph M. Ortuno
 3   Nevada State Bar No. 11233
     jortuno@wl-llp.com
 4   WATKINS & LETOFSKY, LLP
     8215 S. Eastern Ave., Suite 265
 5   Las Vegas, NV 89123
     Office: (702) 901-7553; Fax: (702) 974-1297
 6   Attorneys for Plaintiff, Richard Gordon
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10   RICHARD GORDON,                                  Case No.: 2:20-cv-00555
11                         PLAINTIFF;
                                                      COMPLAINT FOR DAMAGES
12          vs.
13   K2 ENERGY SOLUTIONS, INC.; and                   (DEMAND FOR JURY TRIAL)
     DOES 1-50, inclusive;
14
                           DEFENDANTS.
15
16          COMES NOW, Plaintiff, RICHARD GORDON, and files this civil action against
17   Defendants, and each of them, for violations of the Family Medical Leave Act (29 U.S.C. §2601
18   et seq.); violations of the Age Discrimination in Employment Act (29 U.S.C. §§621-634); the
19   Americans with Disabilities Act of 1990 (42 U.S.C. §§12112 et seq.); Nevada Revised Statutes §§
20   613.330 et seq.; and related claims under Nevada law, seeking damages, and alleges as follows:
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                        COMPLAINT FOR DAMAGES
                                                 -1-
            Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 2 of 9




 1                                   JURISDICTION AND VENUE
 2          1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1343, and
 3   42 U.S.C. §2000e-5(f)(3), which confer original jurisdiction on federal district courts in suits to
 4   address the deprivation of rights, privileges and immunities secured by the United States
 5   Constitution and federal law.
 6          2.      The jurisdiction of this Court is also invoked under 42 U.S.C. §§ 1981 and 1985(3),
 7   as amended by the Civil Rights Act of 1991, Pub. L. No. 102-166, and any related claims under
 8   Nevada law.
 9          3.      Supplemental Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1367
10   over the State law claims which are so related to the federal claims in this action that they form
11   part of the same case or controversy under Article III of the United States Constitution.
12          4.      PLAINTIFF has exhausted all of his administrative remedies.

13          5.      All conditions precedent to jurisdiction under all applicable laws have occurred or

14   been complied with:

15               a. A complaint was lodged with the Nevada Equal Rights Commission within 300

16                  days of the unlawful employment practices alleged herein;

17               b. A Notice of Right to Sue in Federal Court was received from the Equal

18                  Employment Opportunity Commission (“EEOC”), dated January 24, 2020. (A true

19                  and correct copy of said letter is attached and incorporated herein as Exhibit 1.)

20               c. PLAINTIFF initiated this action within 90 days of receipt of the EEOC’s

21                  Notification of Right to Sue.

22          6.      Venue is proper in the District of Nevada because the unlawful employment

23   practices alleged herein were committed in whole or in part in the District of Nevada pursuant to

24   28 U.S.C. § 1391(b).

25   //

26   //

27   //

28   //



                                          COMPLAINT FOR DAMAGES
                                                   -2-
            Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 3 of 9




 1                                                  PARTIES
 2                                              PLAINTIFF
 3          7.      Plaintiff,   RICHARD       GORDON         (hereinafter     “PLAINTIFF”),     was   a
 4   qualified/eligible “employee” of Defendant, K2 ENERGY SOLUTIONS, INC., within the
 5   meaning of the Family Medical Leave Act (“FMLA”), the Age Discrimination in Employment
 6   Act (“ADEA”), the Americans with Disabilities Act of 1990 (“ADA”), and related claims under
 7   Nevada law.
 8                                            DEFENDANTS
 9          8.      Defendant,    K2    ENERGY        SOLUTIONS,        INC.     (hereinafter   “K2”   or
10   “DEFENDANT”), is a Nevada corporation registered to conduct business in Nevada. K2 employs
11   50 or more employees and is an "employer" within the meaning of the FMLA, ADEA, ADA,
12   Nevada Revised Statutes §§ 608.011 and 613.310, and related claims under Nevada law. K2 has
13   offices located at 3773 Howard Hughes Pkwy., Ste. 500S, Las Vegas, Nevada 89169.
14          9.      The true names or capacities, whether individual, corporate, associate, or otherwise,
15   of Defendants DOES 1 through 50, are unknown to Plaintiff at this time, who therefore sues said
16   Defendants by such fictitious names. PLAINTIFF is informed and believes and thereon alleges
17   that each of the fictitiously named Defendants is in some way responsible for, or participated in,
18   or contributed to, the matters and things complained of herein, and is legally responsible in some
19   manner. PLAINTIFF shall request leave of this court to amend this Complaint when the true
20   names, capacities, participation and responsibilities have been ascertained.
21                               GENERAL FACTUAL ALLEGATIONS
22          10.     PLAINTIFF is a 64-year-old male. PLAINTIFF is a former employee of K2. He
23   was employed by K2 from 2010 through September 17, 2018. His last position with K2 was Staff
24   Accountant. At the end of PLAINTIFF’S employment with K2, his pay was $55,000.00 per year.
25   Plaintiff performed his work satisfactorily.
26          11.     PLAINTIFF is disabled under the ADA in that he has diabetes. His disability is a
27   physiological condition that substantially limits one or more major life activities. K2 had
28   knowledge of PLAINTIFF’s disability.



                                          COMPLAINT FOR DAMAGES
                                                   -3-
             Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 4 of 9




 1          12.     PLAINTIFF applied for, was approved for, and went on FMLA leave from August
 2   9, 2018 to September 16, 2018 for a surgical procedure to have a toe removed due to his diabetes.
 3          13.     On or about September 17, 2018, upon his return from FMLA leave, PLAINTIFF
 4   was asked to meet with K2’s CEO Sean Campbell to discuss PLAINTIFF’s return to work. During
 5   this meeting, Sean Campbell asked PLAINTIFF twice if he had plans to retire soon. PLAINTIFF
 6   answered in the negative and told him he had no intention of retiring. Sean Campbell attempted
 7   to persuade PLAINTIFF that it was time for him to retire.
 8          14.     On or about September 19, 2018, Sean Campbell called PLAINTIFF and informed
 9   him he was terminated.
10          15.     The actions by DEFENDANTS are a substantial burden to PLAINTIFF’S rights
11   causing actual injury to him, financial loss, and severe detriment to his professional career.
12          16.     PLAINTIFF was wrongfully subjected to discrimination based on his FMLA use,
13   due to his status as disabled, and because of his age.
                                                  COUNT I
14
                                         AGE DISCRIMINATION
15                   Age Discrimination in Employment Act – 29 U.S.C. §621 et seq.
                                            NRS 613.330 et seq.
16
            17.     PLAINTIFF hereby incorporates paragraphs 1 through 16 of this Complaint as
17
     though fully set forth herein.
18
            18.     At all times relevant hereto, PLAINTIFF was over the age of 40.
19
            19.     PLAINTIFF was discharged by DEFENDANT because of his age.
20
            20.     PLAINTIFF’s age was the sole reason or a motivating factor for his discharge.
21
            21.     As a proximate result of DEFENDANT’s discriminatory actions, PLAINTIFF has
22
     suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional
23
     distress. As a result of those actions and consequent harms, PLAINTIFF has suffered such
24
     damages in an amount to be proved at trial.
25
            22.     DEFENDANT’s unlawful actions were intentional, willful, malicious and/or done
26
     with reckless disregard for PLAINTIFF’S state and federally protected rights.
27
            23.     PLAINTIFF requests relief as described in the Prayer for Relief below.
28



                                          COMPLAINT FOR DAMAGES
                                                   -4-
             Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 5 of 9



                                              COUNT II
 1
                                DISABILITY DISCRIMINATION
 2                 Americans with Disabilities Act of 1990 – 42 U.S.C. §12101 et seq.
                                        NRS 613.330 et seq.
 3
 4          24.     PLAINTIFF hereby incorporates paragraphs 1 through 23 of this Complaint as
 5   though fully set forth herein.
 6          25.     PLAINTIFF has a “disability” as defined by the ADA and by Chapter 613 of the
 7   Nevada Revised Statutes. Plaintiff suffers from diabetes. Plaintiff’s condition substantially limits
 8   one or more major life activities.
 9          26.     DEFENDANT is a qualified “employer” as defined by the ADA and employs
10   fifteen (15) or more employees.
11          27.     PLAINTIFF, with or without a reasonable accommodation, was able to perform the
12   essential functions of his position as a Staff Accountant with DEFENDANT. PLAINTIFF had the
13   requisite skill, experience, education and other job-related requirements to perform the functions
14   of a Staff Accountant.
15          28.     PLAINTIFF was discharged because of his disability. But for PLAINTIFF’s
16   disability, DEFENDANT would not have terminated him.
17          29.     As a proximate result of DEFENDANT’s discriminatory actions, PLAINTIFF has
18   suffered losses in compensation, earning capacity, humiliation, mental anguish, and emotional
19   distress. As a result of those actions and consequent harms, PLAINTIFF has suffered such
20   damages in an amount to be proved at trial.
21          30.     PLAINTIFF requests relief as described in the Prayer for Relief below.
22
                                             COUNT III
23                                     FMLA RETALIATION
                           Family Medical Leave Act (29 U.S.C. §2601 et seq.)
24
25          31.     PLAINTIFF hereby incorporates paragraphs 1 through 30 of this Complaint as
26   though fully set forth herein.
27          32.     DEFENDANT is a covered employer under the FMLA who is engaged in
28   commerce or in an industry affecting commerce who employs 50 or more employees.



                                          COMPLAINT FOR DAMAGES
                                                   -5-
            Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 6 of 9




 1          33.     PLAINTIFF engaged in an activity protected under federal laws, to wit,
 2   PLAINTIFF requested FMLA leave from DEFENDANT to address his serious medical condition.
 3   DEFENDANT approved PLAINTIFF for leave between August 9, 2018 and September 16, 2018.
 4          34.     Under the FMLA, upon his return to work, PLAINTIFF was entitled to
 5   reinstatement to his former position or an equivalent, § 2614(a)(1), so long as the employee is able
 6   to perform the essential functions of that position. PLIAINTFF was able to perform the essential
 7   functions of a Staff Accountant upon his return from FMLA leave on or about September 17, 2018.
 8          35.     PLAINTIFF was terminated upon his return from FMLA leave on or about
 9   September 19, 2018. PLAINTIFF was terminated in retaliation for his lawful use of FMLA leave.
10          36.     As a direct and proximate result of DEFENDANT’s willful, knowing, and
11   intentional violation of the FMLA, PLAINTIFF has suffered and will continue to suffer pain,
12   humiliation and emotional distress.
13          37.     PLAINTIFF has suffered and will continue to suffer a loss of earnings and other
14   employment benefits and job opportunities. PLAINTIFF is thereby entitled to general and
15   compensatory damages in amounts to be proven at trial.
16          38.     DEFENDANT’s unlawful actions were intentional, willful, malicious and/or done
17   with reckless disregard for PLAINTIFF’s federally protected rights.
18          39.     PLAINTIFF requests relief as described in the Prayer for Relief below.
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //



                                           COMPLAINT FOR DAMAGES
                                                    -6-
            Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 7 of 9




 1                                      PRAYER FOR RELIEF
 2          WHEREFORE, PLAINTIFF prays that this Court grant the following relief:
 3           1. Grant Plaintiff the recovery of lost wages.
 4           2. Grant general and special damages in amounts according to proof pursuant to U.S.C.
 5   §2617, 42 U.S.C. §1983, and other applicable statutes.
 6           3. Punitive damages to deter and punish the defendants;
 7           4. Reasonable attorneys’ fees pursuant to 29 U.S.C. § 2617(a)(3), and other applicable
 8   statutes.
 9           5. Grant costs of suit incurred herein; and,
10           6. Grant such other and further relief as the court deems just and proper.
11
12          Dated, this 19th day of March, 2020.            WATKINS & LETOFSKY, LLP
13                                                             /s/ Daniel R. Watkins
14                                                 By:      __________________________
                                                            Daniel R. Watkins
15                                                          Joseph M. Ortuno
                                                            Attorneys for Plaintiff, Richard Gordon
16
17
18                                   REQUEST FOR JURY TRIAL
19          Pursuant to Federal Rules of Civil Procedure 38(b) and §102 of the Civil Rights Act of
20   1991, 42 U.S.C. §1981a, PLAINTIFF demands a trial by jury in this action on all issues so triable.
21          Dated, this 19th day of March, 2020.            WATKINS & LETOFSKY, LLP
22                                                             /s/ Daniel R. Watkins
23                                                 By:      __________________________
                                                            Daniel R. Watkins
24                                                          Joseph M. Ortuno
                                                            Attorneys for Plaintiff, Richard Gordon
25
26
27
28



                                         COMPLAINT FOR DAMAGES
                                                  -7-
Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 8 of 9




                EXHIBIT 1
                     Notice of Right to Sue
Case 2:20-cv-00555-RFB-DJA Document 1 Filed 03/19/20 Page 9 of 9
